UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule 14f-1 Under the Securities Exchange Act of 1934 Sillenger Exploration Corp. (Exact name of registrant as specified in its charter) Nevada 000-53420 00-0000000 (State or other jurisdiction of incorporation or organization) Commission File No. (I.R.S. Employer Identification No.) 468 North Camden Drive, Suite 200, Los Angeles, California (Address of principal executive offices) (Zip Code) (310) 860-5686 Registrant’s telephone number, including area code INFORMATION FILED PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1934 NOTICE OF CHANGE IN THE MAJORITY OF THE BOARD OF DIRECTORS This information statement is being mailed on or about June 7, 2010, by Sillenger Exploration Corp. to the holders of record of shares of common stock, par value $0.001 per share, of Sillenger. You are receiving this information statement in connection with the appointment of one new member to Sillenger’s Board of Directors resulting in a change in the majority of the board of directors. NO VOTE OR OTHER ACTION BY THE STOCKHOLDERS IS REQUIRED IN RESPONSE TO THIS INFORMATION STATEMENT. PROXIES ARE NOT BEING SOLICITED. Page - 1 June 7, 2010 NOTICE OF CHANGE IN THE MAJORITY OF THE BOARD OF DIRECTORS This Information Statement is being mailed on or about June 7, 2010, by Sillenger Exploration Corp. to the holders of record of its shares of common stock as of the close of business on June 3, 2010.This information statement is provided to you for information purposes only in accordance with the requirements of Section 14(f) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Securities and Exchange Commission (the “Commission”) Rule 14f-1.Sillenger is not soliciting proxies in connection with the items described in this Information Statement. You are urged to read this Information Statement carefully.You are not, however, required to take any action. You are receiving this Information Statement to inform the shareholders of Sillenger of a change in control of the Company and a change in the majority of the Board effected pursuant to a share purchase agreement, dated as of may 26, 2010 (the “Purchase Agreement”), between one of the Company’s shareholders, Carolyne Sing, and John Gillespie. NO VOTE OR OTHER ACTION BY THE STOCKHOLDERS IS REQUIRED IN RESPONSE TO THIS INFORMATION STATEMENT.PROXIES ARE NOT BEING SOLICITED.
